Citation Nr: 1009231	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-19 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to special monthly compensation due to the 
need for regular aid and attendance for accrued benefits 
purposes. 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  He died in August 2007.  The appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2007 and June 2008 rating 
decisions of the RO in North Little Rock, Arkansas, which, in 
pertinent part, denied entitlement to service connection for 
the cause of the Veteran's death, and denied entitlement to 
aid and attendance benefits for accrued purposes. 


FINDINGS OF FACT

1.  The Veteran died in August 2007 from cardiopulmonary 
arrest and colon cancer with metastases, with renal disease 
significantly contributing to death. 

2.  During the Veteran's lifetime, service connection had not 
been established for any disability.  

3.  The evidence does not establish that the Veteran's 
cardiopulmonary arrest, colon cancer with metastases, or 
renal disease manifested to a compensable degree within one 
year of the Veteran's separation from service or are 
otherwise related to the Veteran's service. 

4.  During his lifetime, the Veteran was not blind or a 
patient in a nursing home, and was not unable to care for 
most of his daily personal needs or to protect himself from 
the hazards and dangers incident to his daily environment 
without the assistance of others.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311, 3.312 (2009).

2.  The criteria for special monthly compensation due to the 
need for regular aid and attendance for accrued benefits 
purposes are not met. 38 U.S.C.A. §§ 1114(l), 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.351, 3.352(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC (cause of the 
veteran's death) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

The Court has held that lack of notice with respect to the 
first Quartuccio element, namely what evidence is needed to 
substantiate the claim, has the "natural effect" of 
producing prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), revs' on other grounds; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  At the same time, 
the Supreme Court of the United States has "warned against 
courts' determining whether an error is harmless through the 
use of mandatory presumptions and rigid rules rather than 
case-specific application of judgment, based upon examination 
of the record."  Shinseki v. Sanders, 129T S. Ct. 1696, 
1704-05 (2009).  Thus, the Board must consider the specific 
facts of the appellant's case to determine whether she has 
actually been prejudiced by any notice error.  See id. at 
1704-06.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Mayfield, 19 Vet. App. at 121.  Ultimately, the 
determination is whether the error affected the "essential 
fairness" of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Here, letters sent to the appellant in October 2007 and 
November 2007 informed her that she should provide medical 
evidence that will show a reasonable probability that the 
condition which contributed to the Veteran's death was caused 
by injury or disease that began during service.  The letters 
further stated that to support a claim for DIC benefits, the 
evidence must show that the Veteran died from a service-
connected injury or disease.  Moreover, the letters informed 
the appellant of the requirement for supporting a claim for 
accrued benefits.  Finally, the letters gave notice of the 
VA's and the appellant's respective responsibilities for 
obtaining evidence in support of her claim.  The Board notes 
that the Veteran was not service connected for any conditions 
at the time of his death.  Thus, the first Hupp element does 
not apply.  By the same token, the second Hupp element does 
not apply, as it is predicated on the Veteran's having been 
service connected during his lifetime.  Under the third Hupp 
element, the claimant must be notified of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  The Board finds that 
the notice provided in the October 2007 and November 2007 
letters satisfied the third Hupp element.  The Board also 
finds that a reasonable person could be expected to 
understand from this notice what was needed to substantiate a 
claim for DIC based on a disability not yet service 
connected.  Thus, the Board finds that the duty to notify has 
been satisfied with respect to these claims.

The VCAA further provides that VA has a duty to assist the 
claimant in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting her 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Board notes that in a 
November 2007 Authorized Release form, the appellant also 
identified treatment records at the Arkansas Hospice Center 
in August 2007 for colon cancer and cardiopulmonary arrest.  
It appears that the RO never requested these records.  
However, the Veteran's Certificate of Death establishes that 
he died from the conditions listed by the appellant on this 
form,, and there is no indication that records from the 
Arkansas Hospice Center would provide any new information as 
to a possible relationship between the conditions from which 
the Veteran died and his period of service.  Consequently, 
the Board is unwilling to remand this claim in order to 
obtain these records.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The appellant has not identified 
any other outstanding records that she wanted VA to obtain or 
that she felt were relevant to the present claims.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on her behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In cause-of-
death cases, a medical examination or opinion is necessary if 
there is competent evidence to establish the cause of death, 
an indication that the cause of death may be associated with 
service or a service connected disability and insufficient 
medical evidence to render a decision on the claim.  See 
Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also 
McLendon, supra.  

Here, the April 2007 Certificate of Death shows that the 
Veteran died from cardiopulmonary arrest and colon cancer 
with metastases, with renal disease significantly 
contributing to death.  As will be discussed below, there is 
no competent evidence of record to support a finding that the 
cause of the Veteran's death is in any way related to a 
disability incurred in service.  The Board finds that there 
is not a reasonable possibility that a medical opinion would 
aid in substantiating the appellant's claim.  Therefore, a 
medical examination or opinion is not required.  See Daves, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II. Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  For the reasons that follow, the Board 
concludes that service connection for the cause of the 
Veteran's death is not warranted.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2009).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service was either the principal cause of 
death or contributed substantially and materially to the 
veteran's death.  38 C.F.R. § 3.312.  

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for certain 
chronic diseases, including malignant tumors and 
cardiovascular-renal disease, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran's August 2007 Certificate of Death lists 
cardiopulmonary arrest and colon cancer with metastases as 
the underlying causes of the Veteran's death, with renal 
disease significantly contributing to the cause of death.  
The Veteran did not have a disease or injury that had been 
service-connected during his life.  

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of cardiovascular 
problems, kidney problems, gastrointestinal problems, or any 
sign of cancer.  Moreover, they are negative for any 
indication that the Veteran was exposed to a substance such 
as asbestos that may have led to the later development of 
colon cancer.  See Adjudication and Procedure Manual, M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

While the Veteran's service treatment records are negative 
for evidence of the conditions from which the Veteran died, 
service connection for the cause of the Veteran's death may 
still be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease or 
diseases from which the Veteran died were incurred in 
service, such as by showing a continuity of symptomatology.  
See 38 C.F.R. § 3.303(b)(d).

The Board acknowledges the appellant's contention that the 
Veteran's cardiopulmonary arrest, colon cancer with 
metastases, and renal disease were related to service.  The 
appellant can attest to factual matters of which she has 
first-hand knowledge, such as the Veteran's symptoms and 
other experiences.  See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  It is then for the Board to determine the 
credibility and weight of the appellant's statements in light 
of all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  However, the appellant, as a lay person, has not 
been shown to have the requisite medical knowledge or 
training to be capable of diagnosing most medical disorders 
or rendering an opinion as to the cause or etiology of any 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Washington, Layno, both supra.  Thus, the 
Board cannot consider as competent evidence the appellant's 
opinion that the conditions from which the Veteran died were 
related to service, as this is a determination that is 
medical in nature and therefore requires medical expertise.  
See id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's post-service VA treatment records reflect 
treatment for colon cancer, which, according to a September 
2006 VA treatment record, first manifested in 2003.  The 
evidence of record does not indicate when the Veteran's 
cardiovascular or kidney problems began or show treatment for 
these conditions.  They are shown only on the Veteran's 
August 2007 Certificate of Death. 

In carefully reviewing the evidence, the Board finds that the 
evidence does not show a relationship between the conditions 
from which the Veteran died and his period of service.  In 
this regard, the Board notes that a period of over 35 years 
had elapsed between the Veteran's October 1967 separation 
from service and the manifestation of his colon cancer in 
2003.  There is no evidence showing that the Veteran's 
cardiovascular and kidney problems had an earlier onset.  
This long period of time, in conjunction with the absence of 
any evidence of these conditions in the Veteran's service 
treatment records, weighs against a finding that these 
conditions were related to service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service, as 
evidence of whether a condition was incurred in service; see 
also Nieves-Rodriguez, 22 Vet. App. 295, 305 (2008).  Thus, 
the Board finds that the preponderance of the evidence is 
against a nexus between the conditions from which the Veteran 
died and his period of service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for the cause of the Veteran's death must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  

The Board extends its condolences to the appellant for her 
loss. 

III. Accrued Benefits

The appellant argues that she is entitled to accrued benefits 
based on the Veteran's pending claim for special monthly 
compensation due to the need for regular aid and attendance.  
For the reasons that follow, the Board concludes that 
entitlement to accrued benefits is not warranted.

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000 (2009).  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. 
§ 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (holding that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application).  The 
term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated. 38 C.F.R. § 
3.160(c) (2009).

Preliminary, the Board notes that the Veteran was not 
entitled to aid and attendance benefits under an existing 
rating decision.  Thus, the only issue is whether the Veteran 
was entitled to benefits based on a claim pending at the time 
of his death.  

Here, the Veteran had filed a claim of entitlement to special 
monthly compensation due to the need for regular aid and 
attendance in September 2006.  The claim was denied in a 
February 2007 rating decision.  As the Veteran died in August 
2007, within a year of this decision, the determination 
denying him aid and attendance benefits was not yet final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.1000(d)(5), 20.302, 20.1103 (2009).  Thus, the Veteran 
had a claim pending at the time of his death.  The appellant 
is the Veteran's surviving spouse and timely filed a claim 
for accrued benefits in October 2007, which was well within a 
year of the Veteran's death.  See 38 C.F.R. § 3.1000(c).  
Thus, the threshold requirements for entitlement to accrued 
benefits have been met. 

The issue is whether the Veteran was entitled to special 
monthly compensation due to the need for regular aid and 
attendance based on the evidence in the file as of the date 
of his death.  See 38 C.F.R. § 3.1000(a).  

Entitlement to aid and attendance benefits is based on a 
showing that the claimant is (1) blind, or (2) a patient in a 
nursing home, or (3) requires the regular assistance of 
another person for most of the activities of daily living and 
for protection against the hazards or dangers incident to 
daily life.  38 C.F.R. §§ 3.350, 3.351, 3.352. At the outset, 
the Board notes that the veteran was not blind or a patient 
in a nursing home and had not otherwise contended.

The elements considered in making a determination regarding 
the third basis for establishing entitlement to aid and 
attendance benefits include the inability to perform such 
tasks as to dress and undress oneself, to maintain ordinary 
cleanliness, to feed oneself, to attend to the wants of 
nature, or to have such physical or mental incapacity that 
the care or assistance on a regular basis of another person 
to protect the veteran from hazards or dangers incident to 
his daily environment is necessary. 38 C.F.R. § 3.352(a).  

In December 2006, a VA examination was conducted to determine 
the Veteran's need for aid and attendance.  The examination 
report reflects that the Veteran was not bedridden and was 
capable of managing his own benefits.  He lived alone, and 
had the ability to protect himself from the hazards of the 
daily environment.  The examination further reflects that the 
Veteran was able to perform his own self care.  In this 
regard, it was noted that the Veteran did not have functional 
restrictions of the upper extremities which would prevent him 
from self feeding, fastening clothing, bathing, shaving, or 
toileting.  The Veteran also did not have any amputations of 
the lower extremities or functional restrictions thereof.  
The Veteran could travel beyond his own home.  As an example, 
the Veteran had traveled to the VA examination by car.  It 
was also noted that he could walk several blocks.  Thus, this 
examination shows that the Veteran did not meet the criteria 
for aid and attendance benefits.  

The Veteran's VA treatment records likewise do not reflect 
that the Veteran was unable to attend to his basic needs, as 
set forth in 38 C.F.R. § 3.352(a).  

Accordingly, the preponderance of the evidence is against a 
finding that the Veteran was entitled to special monthly 
compensation due to the need for regular aid and attendance.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and entitlement to aid and attendance benefits for accrued 
benefits purposes must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

Entitlement to special monthly compensation due to the need 
for regular aid and attendance for accrued benefits purposes 
is denied. 



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


